DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 6 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that the teaching of Kurachi teaches a single counterion and provides a citation from the art of Kurachi. However, at the end of the citation provided by the applicant “a treatment liquid which dissolves a nitrate and/or a chloride of a metal other than an alkali metal is particularly favorable” would lead a person having ordinary skill in the art to the idea that multiple kinds of counterions can be used together.
Applicant further argues that the new claims circumvent the teachings of Kurachi by using specific metals or salts. However, these arguments are not persuasive because the instant claims are drawn to a product yet the limitations of “having been treated with” is a product-by-process. From the instant specification there was no indication that which metals or salts were used in the treatment would result in a materially different product that would then be capable of identifying which metals and salts were used.
Applicant further argues that the new claims circumvent the teachings of Yang by using specific metals or salts. However, these arguments are not persuasive because the instant claims are drawn to a product yet the limitations of “having been treated with” is a product-by-process. From the instant specification there was no indication that which metals or salts were used in the treatment would result in a materially different product that would then be capable of identifying which metals and salts were used.
Applicant further argues that Hoyosa teaches mixing a solvent nor treating a powder with a solvent and as such would not teach the instant claims. However, these arguments are not persuasive because the instant claims are drawn to a product yet the limitations of “having been treated with” is a product-by-process. Treatment and mixing can be the same thing and as the claim is drawn to a product and not a process it is not clear from the instant specification that the final product would be materially different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 20, 21, 23, 24, 32, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al. (US 2004/0265693, hereinafter referred to as “Kurachi”).
	As to Claim 16: Kurachi teaches a positive electrode material with the composition LiNi0.8Co0.15Al0/05O2 is added into an aqueous solution of aluminum nitrate and dried [0042-0043].
Kurachi does not teach an example wherein the aqueous solution comprises both an organic metal salt and a water-soluble aluminum salt.
However, Kurachi teaches that a treatment liquid containing one or more metals can be used [0034]. Kurachi explicitly teaches an example using aluminum nitrate [0043] and teaches that other metals can be used such as Mg [0034] and that the counter ion can be carbonate or acetate [0018]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add both the aluminum nitrate and an additional metal salt such as nickel carbonate or cobalt acetate because Kurachi teaches that multiple metal salts can be added and that these are exemplary salts for the treatment liquid [0018, 0034-0035].
	As to Claim 20: Kurachi renders obvious the lithium metal composite oxide of claim 16 (supra). Kurachi does not expressly teach that the composition does not have aluminum agglomeration which is observed by energy dispersion type X-ray analysis. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Kurachi. However, Kurachi teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, there is no indication of special processing steps or ingredients that would have prevented aluminum agglomeration. Therefore, the claimed effects and physical properties, i.e. the composition does not have aluminum agglomeration which is observed by energy dispersion type X-ray analysis, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 21: Kurachi renders obvious the lithium metal composite oxide powder of claim 16 (supra). Kurachi further teaches that the organic metal salt can be an acetate [0018].
	As to Claim 23: Kurachi renders obvious the lithium metal composite oxide powder of claim 16 (supra). The instant claim is drawn to a product-by-process claim limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, the lithium metal composite oxide powder of Kurachi is considered to read on the instant claims as there is nothing on the record to show that the resulting product would be different.
	As to Claim 24: Kurachi renders obvious the lithium metal composite oxide of claim 16 (supra). Kurachi does not expressly teach that the composition comprises a LiOH content of 0.5% or lower. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Kurachi. However, Kurachi teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the alkaline content on the surface can be suppressed by the treatment with water and a metal salt. Therefore, the claimed effects and physical properties, i.e. a LiOH content of 0.5% or less, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 32: Kurachi renders obvious the composition of claim 16 (supra). Kurachi further teaches taking this composition and using it in a lithium ion secondary cell (i.e., battery) [0051].
	As to Claim 36: Kurachi renders obvious the composition of claim 16 (supra). Kurachi further teaches that various metal salts can be used [0034]. The instant claim is drawn to a product-by-process limitation which is considered for the product made and not the process steps to attain the product See MPEP § 2113. There is nothing on record that the particular organic metal salt changes the final product.
As to Claim 37: Kurachi renders obvious the composition of claim 16 (supra). Kurachi further teaches that various metal salts can be used [0034]. The instant claim is drawn to a product-by-process limitation which is considered for the product made and not the process steps to attain the product See MPEP § 2113. There is nothing on record that the particular aluminum salt changes the final product.

Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kurachi et al. (US 2004/0265693, hereinafter referred to as “Kurachi”) in view of Ryu et al. (US 2012/0107686, hereinafter referred to as “Ryu”).
As to Claim 22: Kurachi renders obvious the composition of claim 16 (supra).
Kurachi does not teach that the organic metal salt is a surfactant.
However, Ryu teaches a composition of LiNi0.8Co0.15Al0.05O2 is mixed with a solution of water and ethanol (i.e., and aqueous solution), then sodium dodecyl sulfate (i.e., a metal salt) is added and mixed which is dried and thermally treated at 600-700°C [0076]. Ryu and Kurachi are analogous art in that they are from the same field of endeavor, namely surface treatment methods for lithium transition metal oxides. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the sodium dodecyl sulfate of Ryu to the surface treatment of Kurachi because Ryu teaches that the addition of sodium dodecyl sulfate can more efficiently attach a carbon source to the surface of lithium composite oxide [0040] and the addition of carbon results in superior stability and improved high-rate capacity (Abstract).
As to Claim 35: Kurachi renders obvious the composition of claim 16 (supra).
Kurachi does not teach that the organic metal salt has at least 3 carbons.
However, Ryu teaches a composition of LiNi0.8Co0.15Al0.05O2 is mixed with a solution of water and ethanol (i.e., and aqueous solution), then sodium dodecyl sulfate (i.e., a metal salt) is added and mixed which is dried and thermally treated at 600-700°C [0076]. Ryu and Kurachi are analogous art in that they are from the same field of endeavor, namely surface treatment methods for lithium transition metal oxides. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the sodium dodecyl sulfate of Ryu to the surface treatment of Kurachi because Ryu teaches that the addition of sodium dodecyl sulfate can more efficiently attach a carbon source to the surface of lithium composite oxide [0040] and the addition of carbon results in superior stability and improved high-rate capacity (Abstract).

Claims 16, 20, 21, 23, 24, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2015/0194662, hereinafter referred to as “Yang”).
	As to Claim 16 and 23: Yang teaches a composition of LiNi0.9Co0.05Al0.05O2 which is added to an aluminum nitrate solution (i.e., an aqueous solution of a metal salt) which is then annealed at 400°C [0064].
Yang does not teach an example wherein the aqueous solution comprises both an organic metal salt and a water-soluble aluminum salt.
However, Yang teaches that a treatment liquid containing one or a combination of at least two metal salts can be used [0044]. Yang teaches that the metal salts can be aluminum nitrate (a water soluble aluminum salt) [0044] and an magnesium nitrate [0044]. At the time of filing it would have been obvious to a person having ordinary skill in the art to add both the aluminum nitrate and Mg because Yang teaches that multiple metal salts can be added and that these are exemplary salts for the treatment liquid [0044].
	As to Claim 20: Yang teaches the lithium metal composite oxide of claim 16 (supra). Yang does not expressly teach that the composition does not have aluminum agglomeration which is observed by energy dispersion type X-ray analysis. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Yang. However, Yang teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, there is no indication of special processing steps or ingredients that would have prevented aluminum agglomeration. Therefore, the claimed effects and physical properties, i.e. the composition does not have aluminum agglomeration which is observed by energy dispersion type X-ray analysis, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 21: Yang teaches the composition of claim 16 (supra). Yang further teaches that the metal salt can be an acetate such as zinc acetate [0044] at the time of filing a person having ordinary skill in the art would have known that aluminum acetate could be used as the salt [0044].
As to Claim 24: Yang teaches the lithium metal composite oxide of claim 16 (supra). Yang does not expressly teach that the composition comprises a LiOH content of 0.5% or lower. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Yang. However, Yang teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, the alkaline content on the surface can be suppressed by the treatment with water and a metal salt. Therefore, the claimed effects and physical properties, i.e. a LiOH content of 0.5% or less, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process. See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 32: Yang teaches the composition of claim 16 (supra). Yang further teaches that the composition is for a lithium ion battery [0064].

Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (US 2015/0194662, hereinafter referred to as “Yang”) in view of Ryu et al. (US 2012/0107686, hereinafter referred to as “Ryu”).
As to Claim 22: Yang renders obvious the composition of claim 16 (supra).
Yang does not teach that the organic metal salt is a surfactant.
However, Ryu teaches a composition of LiNi0.8Co0.15Al0.05O2 is mixed with a solution of water and ethanol (i.e., and aqueous solution), then sodium dodecyl sulfate (i.e., a metal salt) is added and mixed which is dried and thermally treated at 600-700°C [0076]. Ryu and Yang are analogous art in that they are from the same field of endeavor, namely surface treatment methods for lithium transition metal oxides. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the sodium dodecyl sulfate of Ryu to the surface treatment of Yang because Ryu teaches that the addition of sodium dodecyl sulfate can more efficiently attach a carbon source to the surface of lithium composite oxide [0040] and the addition of carbon results in superior stability and improved high-rate capacity (Abstract).
As to Claim 35: Yang renders obvious the composition of claim 16 (supra).
Yang does not teach that the organic metal salt has at least 3 carbons.
However, Ryu teaches a composition of LiNi0.8Co0.15Al0.05O2 is mixed with a solution of water and ethanol (i.e., and aqueous solution), then sodium dodecyl sulfate (i.e., a metal salt) is added and mixed which is dried and thermally treated at 600-700°C [0076]. Ryu and Yang are analogous art in that they are from the same field of endeavor, namely surface treatment methods for lithium transition metal oxides. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the sodium dodecyl sulfate of Ryu to the surface treatment of Yang because Ryu teaches that the addition of sodium dodecyl sulfate can more efficiently attach a carbon source to the surface of lithium composite oxide [0040] and the addition of carbon results in superior stability and improved high-rate capacity (Abstract).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoya (US 2001/0036579, hereinafter referred to as “Hosoya”) in few of Kim et al. (US 2016/0072150, hereinafter referred to as “Kim”).
As to Claim 33: Hosoya teaches a lithium metal composite oxide material for use in a positive active material for a lithium ion battery [0031]. Hosoya teaches the composition can have a structure of LixNiyM1-yO2 wherein M can be two or more transition metal elements such as Al and Co x can be from 0 to 1.5, and y can be 0 to 1 [0031] which overlaps the instantly claimed powder composition. Hosoya further teaches that the lithium composite material can be mixed with sodium thiosulfate, PVDF, and graphite in N-methyl-2-pyrrolidone and then dried [0067, 0075].
Hosoya does not teach that the solvent is water.
However, Kim teaches that NMP and water are functional equivalents for a solvent for an electrode active material, binder and conductive material [0088]. Hosoya and Kim are analogous art in that they are from the same field of endeavor, namely lithium secondary batteries. At the time of filing it would have been obvious to use the water of Kim in place of the NMP of Hosoya because Kim teaches the two solvents to be functional equivalents for combining the materials [0088].
As to Claim 34: Hosoya and Kim render obvious the composition of claim 33 (supra). Hosoya further teaches that the composition is used in a lithium ion battery [0075].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/Primary Examiner, Art Unit 1767